Lundberg Stratton, J.,
dissenting.
{¶ 52} I respectfully dissent. I disagree with the majority’s conclusion that the “question of who is entitled to protection under R.C. 2151.421 in any given case depends on the circumstances and the relationships of the parties.” R.C. 2151.421 is intended to protect a specific child or specific children about whom a report of actual or suspected abuse is made. The judiciary should not expand the scope of the statute to create a duty to protect an unidentified class of third-party beneficiaries.
{¶ 53} Maltreatment of children is not a recent problem. The term “battered child syndrome” was first used in 1860. Marrus, Please Keep My Secret: Child Abuse Reporting Statutes, Confidentiality, and Juvenile Delinquency (1998), 11 Geo. J. Legal Ethics 509, 513. It was not until 1961 that a movement to alleviate the plight of mistreated children began in the United States. By 1967, all states had enacted some type of statute to report child abuse. The primary purpose of the legislation was to involve agencies in protecting abused children, the rationale being that children may not be able to protect themselves. Id. at 514.
{¶ 54} Ohio was one of the first states to codify a reporting statute, then known as “child-battering” legislation. Note, Ohio’s Mandatory Reporting Statute For Cases of Child Abuse (1967), 18 W.Res.L.Rev. 1405. R.C. 2151.421, initially enacted in 1963, directed physicians and heads of medical institutions to report injuries that they suspected had been caused by physical abuse. Am.H.B. No. 765, 130 Ohio Laws 625-626. By 1965, Ohio had amended its statute to make reporting mandatory for other professionals in a position to detect child abuse. Am.H.B. No. 218, 131 Ohio Laws 632. This group included physicians, nurses, and others in close or frequent contact with children, such as teachers and social workers. Id.
*218{¶ 55} The focus of the current version' of R.C. 2151.421 remains on identifying the child suspected of being abused. The statutory reporting procedures are directed toward helping that child. The statute requires that any written report identify the child and provide information related to the child and the injuries or suspected abuse. R.C. 2151.421(C). The report is referred to a children’s services agency to investigate the child’s situation and, if necessary, to protect the child who has been identified. R.C. 2151.421(D), (F), and (I). Law enforcement will cooperate in investigating the incidents reported. R.C. 2151.421(F), (I). Except in certain limited circumstances, the report remains confidential. R.C. 2151.421(H).
{¶ 56} Notably absent from R.C. 2151.421 is any direct provision for identifying, prosecuting, or punishing the abuser. The statute does not provide for notice to potential victims or public identification of the abuser. The intent of this statute is the protection of the child, not the punishment of the abuser; other criminal statutes authorize punishment.
{¶ 57} This court recognized the public policy behind R.C. 2151.421 in Brodie v. Summit Cty. Children Serv. Bd. (1990), 51 Ohio St.3d 112, 554 N.E.2d 1301. The Brodie court acknowledged the clear intention of the General Assembly in R.C. 2151.421 to “protect children from abuse and neglect and eliminate the source of any such abuse.” Id. at 117, 554 N.E.2d 1301. The underlying issue in Brodie also involved breach of a legal duty under R.C. 2151.421, an agency’s failure to investigate alleged abuse involving a particular child. The Brodie court refused to allow the agency to assert the defense of the public-duty doctrine because “the action required by the statute is not directed at or designed to protect the public at large, but intended to protect a specific child who is reported as abused or neglected.” Id. at 119, 554 N.E.2d 1301.
{¶ 58} Here, the majority attempted to reconcile its opinion by distinguishing Brodie on its facts. However, the underlying public policy remains the same despite any factual distinctions between the cases. We reiterated this policy in Campbell v. Burton (2001), 92 Ohio St.3d 336, 750 N.E.2d 539, which involved a teacher’s failure to report that a student had said she was being abused. Whether the situation involves the statutory duty to report suspected abuse or the duty to investigate reported abuse, the public policy underlying the statute remains the protection of the child who is the subject of the report.
{¶ 59} I believe that the appellate court correctly relied on Curran v. Walsh Jesuit High School (1995), 99 Ohio App.3d 696, 651 N.E.2d 1028. The facts in Curran are strikingly similar to those in this case. Curran claimed that he had been sexually abused by a high school teacher who had allegedly abused another student the previous year. Curran’s high school had failed to report the earlier *219instance of abuse. Curran’s cause of action was based upon the high school’s breach of duty for failure to report the previous alleged abuse.
{¶ 60} The appellate court held that Curran did not have standing to assert a claim against his high school for breach of duty under R.C. 2151.421 for its alleged failure to report the suspected sexual abuse of another student that occurred during a previous school year. Relying on Brodie, Curran held that R.C. 2151.421 is intended to protect individuals, not the public in general. The statute creates a duty owed solely to the minor child about whom reports have been received, not to unknown third parties. Curran, 99 Ohio App.3d at 700, 651 N.E.2d 1028.
{¶ 61} Other states with similar mandatory reporting statutes have refused to extend the duty owed beyond the specific child about whom a report is made. In Ward v. Greene (2004), 267 Conn. 539, 839 A.2d 1259, the Supreme Court of Connecticut held that a private child care placement agency that had failed to report suspected abuse by a day care operator did not owe a statutory duty to the mother of a child who was later killed by the same day care operator. Ward had argued-that the duty applied to all children in the defendant’s care. The court noted that Connecticut’s reporting statutory scheme focused on individuals who already have been abused or neglected and should have been the subject of a mandated report. Similar to Ohio’s statute, Connecticut’s reporting statute focuses only on the abused child. The report and information gathered in the investigation are confidential. The court logically reasoned that “children other than the child who is the subject of a mandated report do not directly benefit from the reporting requirements.” Ward, 267 Conn. at 555, 839 A.2d 1259. Were Connecticut’s statutory scheme meant to protect children other than the subject child, the court reasoned, the statute would have made available information to the public about the reported abuse, or in the case of the day-care worker, to the parents or guardians of other children also in the care of that person. Id.
{¶ 62} The Utah Supreme Court held that Utah’s mandatory reporting statute did not impose a duty upon the state or a county agency to warn parents of potential abuse by a day-care worker or to prevent future abuse by the worker. Owens v. Garfield (Utah 1989), 784 P.2d 1187. The court said that Utah’s statute placed a duty upon the state and county “to protect children who are identified to them as suspected victims of child abuse.” (Emphasis added.) Id. at 1192. The statute “can[not] be read to create a legally enforceable duty on the part of the [county] to protect all children from child abuse in all circumstances” because the “duty would be impossible to perform.” Id. at 1191.
{¶ 63} I note that R.C. 2744.02(B)(5) was amended after this incident occurred. The amended statute restricts the meaning of “liability” by providing that “a political subdivision is liable for injury * * * when civil liability is expressly *220imposed upon the political subdivision by a section of the Revised Code * * (Emphasis added.) 2002 Am.Sub.S.B. No. 106. I believe this textual change in R.C. 2744.02(B)(5) reflects the General Assembly’s original intent. And because R.C. 2151.421 does not impose civil liability upon one who fails to report, I believe that the holding in this case has limited applicability.
Robert J. Vecchio Co., L.P.A., Robert J. Vecchio and F. Peter Costello, for appellants.
Lutz & Oxley Co., L.P.A., Erin N. Cahill and Fred M. Oxley, for appellee.
Connelly, Jackson & Collier, L.L.P., and Anthony E. Turley, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
McCaslin, Imbus & McCaslin, L.P.A., R. Gary Winters and Ian R. Smith, urging affirmance for amicus curiae Nationwide Insurance Companies.
Law Offices of Nicholas E. Subashi, Nicholas E. Subashi and Lynnette Pisone Ballato, urging affirmance for amicus curiae Ohio Association of Civil Trial Attorneys.
{¶ 64} Child abuse is a problem with terrible implications. I am saddened by the tragic events that occurred here. However, I do not agree that R.C. 2151.421 imposes liability upon a school for the sexual abuse upon a minor student when that school has failed to report an earlier allegation of sexual abuse of another minor student by the same teacher. Ohio’s statutory scheme is designed to protect a specific child or children about whom a report of abuse has been made. It focuses upon the abused child. I find it compelling that the statute provides no procedure for the reporting person to provide additional information about other children who may be in contact with the suspected abuser. Had the Mansfield Board of Education reported the prior instance of sexual abuse, no statutory notice mechanism would have informed parents of other students. Furthermore, there is the statute’s confidentiality component. Because the report and subsequent investigation are confidential, it is likely that no other students or parents of students are made aware of previous incidents. Consequently, I do not believe that the statute was designed to protect children other than the child about whom a report is made.
{¶ 65} I believe the majority improperly expands the scope of Ohio’s mandatory reporting statute and creates a duty that opens the door to a class of unidentified persons. It is not the role of the judiciary to create policy for the state or to extend the scope of a statute, particularly when the extension creates duties. Therefore, I would affirm the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.